DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 21, 22, 24, 31, 32, 36–42, 45–48 and 49–54 are rejected under 35 U.S.C. 103 as being unpatentable over Bushey, US 2006/0060522 A1 in view of de Raddo, US 2012/0055515 A1.
Regarding claim 44, Bushey discloses a flexible colander 10 (corresponding to the claimed “filtration device”), used for draining food.  See Bushey Fig. 1, [0002], [0028]. The colander 10 itself corresponds to the “filter assembly.”  The colander 10 comprises a frame, which is the solid, outer material that surrounds the apertures 34.  Id. at Fig. 1, [0032].  The inner material containing the apertures 34 corresponds to the “filter.”  Id.  The frame holds an outer peripheral portion of the filter to form an exposed contiguous inner section of the filter, which is the exposed inner section of the colander 10 comprising the apertures 34.  Id.  This inner section has a single contiguous outer periphery, as seen in Fig. 1.  The apertures 34 allow water to pass, but the food being strained cannot pass.  The water therefore corresponds to the “fluid” while the solid material collected by the colander corresponds to the “filtration target.”  The colander 10 is bendable between a flat position, where the colander 10 lies in a plane, and various bent positions where the filter is bent, because the colander 10 is flexible.  Id. at [0028].  The frame fully surrounds and encloses the inner section when the colander 10 is in the flat position.  Id. at Fig. 1.  
The colander 10 comprises openings 26a, 28a, 30a, 32a which act as handles, allowing a user to bend the colander 10 into the shape of a basket.  See Bushey Figs. 1, 2, [0033].  The hands of the user correspond to the “support structure.”  The basket shape is the “first bent position.”  The basket shape extends outside of the plane, as seen in Fig. 2.  In the basket shape, fluid is free to pass through the entire exposed contiguous inner section of the filter, because the apertures 34 are exposed in this position.  Fluid is not free to pass through the outer peripheral portion of the filter, because the outer periphery is bent upward.  

    PNG
    media_image1.png
    1076
    820
    media_image1.png
    Greyscale



Bushey differs from claim 44 because it fails to disclose a fluid supply that supplies the water and food to the exposed contiguous inner section while the user holds the colander 10 in the basket shape.  
But, in the analogous art of colanders, de Raddo discloses a colander/bowl set used for draining food.  See de Raddo Figs. 1–8, [0027].  The colander 105 has a basket shape, as seen in Fig. 1.  When food is being drained, the colander 105 is positioned over the bowl 100, so that the water can be collected and reused.  Id. at [0012]. 

    PNG
    media_image2.png
    920
    976
    media_image2.png
    Greyscale

When using Bushey’s colander 10 to drain food, it would have been obvious to position the colander 10 over a bowl, in light of de Raddo, so that the water can be collected and reused.  It also would have been obvious for a user to hold the colander 10 the basket shape as the food is being drained, because colanders commonly have this shape, as illustrated by de Raddo’s colander 105.  See de Raddo Fig. 1, [0028].  A person of ordinary skill in the art would have understood that the basket shape of the colander is beneficial to ensure that food does not escape over the sides of the colander.  Also, the colander 105 in de Raddo has a basket shape to correspond to the shape of the bowl 100.  Therefore, it would have been obvious for a user to hold Bushey’s colander 10 in the basket shape while it is used to drain food, to prevent food from escaping over the sides, and to correspond to the shape of the bowl collecting water.  If necessary, a person of ordinary skill in the art would have understood to wait until the food cools off before draining.  A person of ordinary skill in the art is not an automaton.  See MPEP 2141.03(I).
With this modification, the food/water to be drained corresponds to the “fluid supply.”  The exposed contiguous inner section of Bushey’s colander 10 would not be supported so that it is free to bend beyond the basket shape in a flow direction of the water as the water passes therethrough, because the middle of the colander 10 is unsupported, as a user holds the openings 26a, 28a, 30a, 32a along the sides. 
Alternatively, note that the water receiving bucket can correspond to the “support structure.”  It would have been obvious for Bushey’s colander 10 to be situated into the water bucket, in the basket shape, because de Raddo’s colander 105 is situated within the bucket with the colander 105 having a basket shape.  The bucket would hold the frame in such a manner that it is bent into the basket shape, because the edges of the colander 10 would be held on the bucket, similar to the configuration seen in de Raddo’s Fig. 5 illustration.  
Claim 4 requires for the device of claim 4, the support structure holds the frame in such a manner that the filter is bent in the flow direction of the fluid.
In Bushey, when the user’s hands grips the openings 26a, 28a, 30a, 32a, so that the colander 10 is bent in the first bent position, the interior of the colander 10 would be bent in the direction of the water, because the colander 10 would take a cup-like shape.
Claim 21 requires for the device of claim 44, the exposed contiguous inner section of the filter has first and second opposed major unsupported surfaces.
The top and bottom of the interior filter area of Bushey’s colander 10, corresponds to the “first and second opposed unsupported surfaces.”
Claim 22 requires for the device of claim 44, the exposed contiguous inner section of the filter has a curved portion when the frame is in the first bent position.
The inner section of the colander 10 has a curved portion when the frame is in the basket shape, as seen, for instance, in Fig. 2.  Bushey Fig. 2, [0031].
Claim 24 requires for the device of claim 44, the exposed contiguous inner section of the filter is round when the filter assembly is in the flat position.
Bushey teaches this feature, because a round, inner section of the colander 10, can correspond to the “inner section” as seen in the annotated figure below:

    PNG
    media_image3.png
    853
    1147
    media_image3.png
    Greyscale


Additionally, it would have been obvious to modify Bushey’s colander 10 so that it is round, because this would merely represent changing the shape of the device, with no significant change in function.  See MPEP 2144.04(IV)(B).  Note that in de Raddo, the colander 105 has a generally circular shape, and would be circular if flattened out in the manner of Bushey’s colander 10.  Therefore, changing the shape of Bushey’s colander 10 to be circular would not change the function of the device.
Claim 31 requires for the device of claim 44, the amount that the filter is bent when it is in the first bent position is at least two times an average particle diameter of the filtration target.
It would have been obvious for the colander 10 to be bent at least two times the average diameter of the food being drained, depending on the force that the user applies to the openings 26a, 28a, 30a, 32a when bending the colander 10.
Claim 32 requires for the device of claim 44, the amount of the filtration target that can be captured on the exposed contiguous inner section of the filter is greater than or equal to the total volume of the filtration target.
In Bushey, it would have been obvious for the colander 10 to be able to capture more food than the total volume of food, depending on the amount of food being supplied to the colander 10.
Claim 36 requires for the device of claim 44, the support structure bends the filter assembly at an angle and the support structure is adjustable so to allow the angle that the filter assembly is bent to be adjusted.
It would have been obvious for the user’s hands to bend the colander 10 at an angle, depending on the way in which the user desires the colander 10 to be bent.  This angled configuration is seen in Fig. 2.  The user’s hands can be adjusted to allow the angle that the colander 10 is bent to be adjusted, depending on the position of the hands.
Claim 37 requires for the device of claim 44, the fluid is a liquid.
The fluid is not a positively recited structural element of the device.  Therefore, the limitation of claim 37 fails to patentably distinguish over the prior art.  See MPEP 2115.
However, Bushey’s fluid is water, which is a liquid.
Claim 38 requires for the device of claim 44, the outer periphery if of the filter is circular in shape.
It would have been obvious to modify Bushey’s colander 10 so that it is circular, because this would merely represent changing the shape of the device, with no significant change in function.  See MPEP 2144.04(IV)(B).  Note that in de Raddo, the colander 105 has a generally circular shape, and would be circular if flattened out in the manner of Bushey’s colander 10.  Therefore, changing the shape of Bushey’s colander 10 to be circular would not change the function of the device.
Claim 39 requires for the device of claim 44, the fluid supply supplies the fluid to the entire inner section of the filter.
This limitation fails to patentably distinguish over the prior art because it describes the manner in which the device is intended to be used, rather than its structure.  See MPEP 2114(II).
However, it also would have been obvious for the food and water to be provided to the entire interior section of the colander 10, depending on the amount of food poured onto the colander 10.
Claims 40 and 41 require for the device of claim 44, the inner section of the filter is ovoid or circular in shape when the filter assembly lies in the flat position.
In Bushey, an ovoid or circular portion of the interior of the colander 10 can correspond to the “inner section” as seen in the annotated figures below.

    PNG
    media_image4.png
    868
    1148
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    843
    1135
    media_image5.png
    Greyscale

Additionally, it would have been obvious to change the shape of the colander 10 to be ovoid or circular, because this would merely involve changing the shape of the device, with no significant change in function.  See MPEP 2144.04(IV)(B).
Claim 42 requires for the device of claim 44, the filter assembly includes a single filter.
Bushey’s colander 10 comprises a single portion that corresponds to the “filter” as seen in Fig. 1.
Claim 45 requires for the device of claim 44, the amount that the inner section of the filter is bent by the fluid passing therethrough is smaller than the amount that the inner section of the filter is bent by the support structure.\
The limitations of this claim fail to patentably distinguish over the prior art, because they describe the manner of operating the device, rather than its structure.  See MPEP 2114(II).
However, it would have been obvious for the amount that the colander 10 is bent by the food/water flowing therethrough to be smaller than the amount that the colander 10 is bent by the user’s hands, depending on the amount of food/water supplied to the colander 10 and the amount that the user decides to bend the colander 10.
Claim 46 requires for the device of claim 44, the support structure does not contact the exposed contiguous inner section of the filter.
In Bushey, the user’s hands can avoid contact of the interior of the colander 10, because the openings 26a, 28a, 30a, 32a, that are gripped by the user, are on the outer periphery of the colander 10.  Bushey Fig. 1, [0033].
Claim 47 requires for the device of claim 44, the contiguous inner section of the filter has a rounded portion surrounded by a pair of planar portions when bent into the first bent position.
In Bushey, the inner section of the filter has a rounded portion surrounded by a pair of planar portions, because a circle and a pair of squares can be drawn, in the interior of the colander 10.
However, as seen in Fig.1, the colander 10 is structured to have four outer sections (each containing its own opening 26a, 28a, 30a, 32a), surrounding a middle section.  It would have been obvious to change the shape of the colander 10, so that the middle section is round, because this would merely involve changing the shape of the device, without a significant change in function.  See MPEP 2144.04(IV)(B).  With this modification the inner section of the colander 10 would have a rounded portion surrounded by four planar portions, when the colander 10 is in the bent position.
Claim 48 requires for the device of claim 44, an inner peripheral portion of the frame defines the single contiguous outer periphery of the exposed contiguous inner section of the filter.
In Bushey, an inner peripheral portion of the solid outer perimeter of the colander 10 defines the outer periphery of the inner section, as seen in Fig. 1.
Claim 49 requires for the device of claim 44, the frame is not integral with the filter.
In Bushey, the colander is constructed with the frame being integral with the filter.
But making an otherwise integrated device from separable parts is within the ambit of a person of ordinary skill in the art when the separation would not change the function of the device.  See MPEP 2144.04(C).  Here, it would have been obvious to manufacture Bushey’s colander 10 with a frame that is separate from the filter, because this modification would not alter the function of the device.  Rather, it would be able to operate as a flexible colander with this separable construction, in essentially the same way as with the integrated construction.
Claim 50 requires for the device of claim 49, the frame overlaps an outermost section of the filter.  
In Bushey, the frame, when being constructed from a separate piece from the filter, would overlap an outermost section of the filter, because the frame would be attached to the outermost section of the filter, in the same way that the frame overlaps with the filter in the integrated state seen in Fig. 1.
Claim 51 requires for the device of claim 49, the frame and filter are made of different materials.
In Bushey, the frame and filter are made of different materials, because the frame is made from a solid material while the filter is made from a perforated material.
Claim 52 requires for the device of claim 45, the support structure is a mechanical, non-human structure.
As noted, the hands of the user holding the colander 10 in the basket shape correspond to the “support structure.”  It would have been obvious for the hands to be a mechanical, non-human structure, in the situation where the user has prosthetic hands.  
Additionally, the bucket for holding water can also correspond to the “support structure” as noted in the rejection of claim 44 above.  The bucket is a mechanical, non-human structure.
Claim 53 requires for the device of claim 45, the support structure holds the frame in such a manner that the filter is bent against the direction of the fluid.
In Bushey, when the support structure is either the hands of a user or the water bucket, the support structure holds the frame in such a manner that the filter is bent against the direction of flow, because the frame is bent upward while the direction of flow through the colander is downward.
Claim 54 requires for the device of claim 44, the frame holds the filter in the flat position before the frame is held by the support structure.
In Bushey, the frame of the colander 10 holds the filter in the flat position, seen in Fig. 1, before a user or the bucket holds the frame.
Note also that the limitations of this claim fail to patentably distinguish over the prior art because they describe the manner in which the device operates rather than its structure.  See MPEP 2114(II).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bushey, US 2006/0060522 A1 in view of de Raddo, US 2012/0055515 A1 in further view of Guard, US 6,547,080 B1.
Claim 6 requires for the device of claim 44, the filtration target is a biological product and the filter is a metal film having a plurality of through holes.  The metal film is adapted to separate the biological product from the fluid.
Note that the “filtration target” is not a positively recited element of the claim.  Therefore, the limitations describing the filtration target fail to patentably distinguish over the prior art.  See MPEP 2115.
In Bushey, the filtration target is food, which is a biological product.  The filter comprises a plurality of holes (apertures 34).  Bushey Fig. 1, [0032].  The filter is adapted to separate the filtration target from the fluid, because the colander is useful for separating water from food.  Id. at [0033].
The colander 10 is manufactured from a pliable material.  Bushey [0028].  The reference, however, fails to disclose that the colander 10 comprises a metal film, as required by the claim.  However, Guard disclsoes a colander comprising a bowl portion 20 manufactured from a metal net.  See Guard Fig. 1, col. 2, l. 53–col. 3, l. 6.  The metal net is beneficial because it facilitates collapsing or folding of the colander.  Id.  It would have been obvious to manufacture Bushey’s colander 10 from the metal net disclosed in Guard, because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See MPEP 2144.07.  
Response to Arguments
35 U.S.C. 112(b) Rejections
The Examiner withdraws the 35 U.S.C. 112(b) rejection of claim 47, in light of the amendments.
35 U.S.C. 103 Rejections
Bushey, US 2006/0060522 A1
The Applicant argues that Bushey’s colander 10 would not be able to stain food from water when it is folded into a basket shape, asserting that the colander 10 will have the shape of a folded taco when it is folded as a basket.  See Applicant Rem. filed Feb. 14, 2022 (“Applicant Rem.”) 8.  The Applicant asserts that this would create two open ends, causing food to fall out of the open sides of the basket.  Id.
The Examiner respectfully disagrees.  The colander 10 can be gripped on all four sides because it has four handle openings 26a, 28a, 30a, 32a.  See Bushey Fig. 1, [0031].  Therefore, the colander 10 will not necessarily have a taco shape when folded into a basket.
Also, even if the colander 10 was folded into a taco, it would be able to operate to strain water from food, because a user could pour the fluid into the cup-shaped portion in the middle of the basket.  
The Applicant further argues that it would be nonobvious for two people to use Bushey’s colander 10 to strain water, because this would be less efficient than the traditional way of pouring food into a stationary strainer.  See Applicant Rem. 8.  
The Examiner respectfully disagrees.  Bushey’s colander 10 is a flexible strainer that has a flat configuration when provided for storage, but can be bent into a basket shape during use.  In light of de Raddo, colanders commonly have the shape of a bowl-like basket.  The de Raddo reference also teaches that it is beneficial to provide a colander 105 over a bowl 100, to capture drained water for reuse.  It would have been obvious for Bushey’s colander to be positioned over a bowl for water collection, in light of de Raddo.  It also would have been obvious for Bushey’s colander 10 to be formed into its basket shape when used in this manner, because colanders commonly have this shape.
The Applicant also argues that a person of ordinary skill in the art would reject pouring hot water containing pasta into a strainer held by the hands of another individual.  
The Examiner respectfully disagrees.  A person of ordinary skill in the art is not an automaton.  Therefore, a person of ordinary skill in the art would have understood that the food should cool off, so that the person holding the colander 10 is not burned.  
The rejection of claim 6 is updated to address the Applicant’s arguments.
De La Torre, US 7,951,292 B1
The Examiner withdraws the rejections over De La Torre, in light of the Applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0274801.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776